Citation Nr: 1040987	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico

 

THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant had active military service from August 1970 to 
August 1973.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied the 
reopening of the appellant's claim of entitlement to service 
connection for a psychiatric disorder.  

In December 2006, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the claims 
file.  The Board subsequently remanded the case for additional 
development in November 2007.

The Board notes that the appellant's claim for service connection 
for a nervous condition was originally denied in a November 1975 
memorandum rating decision; this decision was ratified in an 
April 1976 rating decision.  The appellant disagreed with the 
denial, and after a Statement of the Case (SOC) was issued in 
June 1976, he submitted a VA Form 9, Appeal to the Board, that 
same month.  At this point, the appellant had completed the steps 
needed to perfect his appeal to the Board.

In the June 1976 VA Form 9, the appellant also requested a 
hearing; a personal hearing was scheduled for June 9, 1977, at 
the RO.  In October 1976, the appellant submitted another VA Form 
9 and asked that his case be forwarded to the Board for appellate 
review.  The RO responded with a letter issued in May 1977, and 
informed the appellant that the June 9, 1977 hearing had been 
cancelled and that his case would be forwarded to the Board upon 
receipt of a written statement that he did not want a hearing.  
The appellant apparently did not submit such a statement; the RO 
subsequently scheduled the appellant for a hearing on July 11, 
1979.  On that date, the appellant's representative submitted a 
VA Form 21-4138 in which he cancelled the hearing and stated that 
the appellant had "no interest in continuing his appeal 
regarding his nervous condition."  The appellant's claim was 
thus withdrawn.  See 38 C.F.R. § 20.204.  The April 1976 rating 
decision, therefore, represents the original action adjudicating 
on the merits the nervous condition service connection claim.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  The April 1976 rating 
decision also represents the last final decision.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

In June 2009, the Board denied the Veteran's application to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disorder.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a May 2010 Order, granted the 
parties' Joint Motion, vacating the Board's June 2009 decision 
and remanding the issue for compliance with the terms of the 
Joint Motion.

Finally, the Board notes that the Veteran has been diagnosed with 
anxiety neurosis, chronic, with psychophysiologic features, 
anxiety neurosis with somatization features, dysthymic disorder, 
depressive disorder, posttraumatic stress disorder (PTSD), and 
mixed anxiety.  The Court has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board 
has characterized the issue as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the May 2010 Order, the Court granted a Joint Motion in which 
the parties agreed that the issue of whether there was new and 
material evidence to reopen the previously denied claim of 
entitlement to service connection for a psychiatric disorder 
should be remanded.  

In the Joint Motion, the parties agreed that VA had failed to 
obtain records that the Veteran contends are relevant to his 
claim.  Specifically, the parties agreed that there are 
outstanding VA treatment records related to the Veteran's claim.  
The parties noted that the Veteran, in an April 2006 form, 
checked the box indicating that he had no more evidence to 
submit.  In the same form, however, the Veteran also stated that 
all evidence was at the VA Medical Center.  The parties 
acknowledged that the Veteran's VA records from May 2003 to 
September 2005 had been associated with the Veteran's claims 
file, but also found that the last treatment note, dated 
September 9, 2005, indicated that the Veteran was continuing in 
treatment with a follow-up appointment in December 20, 2005.  The 
Parties found that neither this treatment record, nor any 
subsequent treatment records, were associated with the Veteran's 
claims file.  

In this regard, the Board notes that some subsequent records of 
the Veteran's care at the San Juan VA Medical Center dated since 
September 2005 have been associated with the Veteran's claims 
file.  These records include treatment notes dated from June 2007 
to April 2009.  However, there is no indication that records 
before or after this date were requested.  Also, these records 
seem to relate more to general medical matters and not to the 
Veteran's psychiatric disorders.

Based on the foregoing, and consistent with the Court's May 2010 
Order, the Board finds that this matter should be remanded, and 
that upon remand, the RO should obtain all records of the 
Veteran's treatment at the San Juan VA Medical Center dated since 
September 2005.  The Veteran should also be requested to identify 
any other records of his treatment since service that may be 
related to his claim.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who have 
treated the Veteran since service for any 
psychiatric disorder.  This should include 
all records of the Veteran's treatment at the 
San Juan VA Medical Center dated since 
September 2005.  The Veteran should also be 
requested to identify any other records of 
his treatment that may be related to his 
claim.  The Veteran should be informed that 
records and reports from his treating 
physicians may be obtained by him and 
submitted directly in connection with the 
claim.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  If the Veteran 
believes that all relevant medical records 
have been obtained, ask that he notify the 
VA that there is no more evidence to submit 
in order to prevent further delay in the 
adjudication of the claim.  

2.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.  2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) ( 2010).


